     Case 2:20-cv-01199-MCE-DMC Document 21 Filed 07/21/21 Page 1 of 3


 1   Gregory L. Spallas, Esq. (SBN 129306)
     Adolpho O. Karajah, Esq. (SBN 310785)
 2   PHILLIPS, SPALLAS & ANGSTADT LLP
     560 Mission Street, Suite 1010
 3   San Francisco, CA, 94105
     Tel: (415) 278-9400
 4   Fax: (415) 278-9411
     gspallas@psalaw.net
 5   akarajah@psalaw.net
 6   Attorneys for Defendant
     WALMART, INC.
 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10   PATRICK BURTON,                                    Federal Case No: 2:20-cv-01199-MCE-DMC
11                         Plaintiff,                   STIPULATION AND ORDER TO
                                                        CONTINUE LITIGATION DEADLINES
12          vs.
                                                        Removal Date:         June 16, 2020
13   WALMART, INC., and DOES 1 through 20,              Trial Date:           TBD
     inclusive,
14
                           Defendants.
15

16          IT IS HEREBY AGREED AND STIPULATED, by and between all parties, through their

17   undersigned counsel, as to the following:

18   1.     On June 16, 2020, Defendant Walmart, Inc. (“Defendant” or “Walmart”) filed its

19          Notice to Court and Adverse Party of Removal to Federal Court.

20   2.     The same day, the Court issued the Initial Pretrial Scheduling Order.

21   3.     On January 26, 2021, the Court approved the parties’ Stipulation to Continue

22          Mediation Deadline via the Court’s Voluntary Dispute Resolution Program (“VDRP”)

23          from December 25, 2020 to March 25, 2021 which was necessitated due to having to

24          select a new mediator as a result of a conflict by the previously selected mediator.

25   4.     In the Order approving the Stipulation to Continue Mediation Deadline, all pretrial

26          deadlines were extended by the same 90 day extension of the Mediation Deadline.

27   5.     The matter was mediated on March 12, 2021 via the VDRP before neutral Sanford

28          Kingsley but did not resolve.

                                          PAGE 1
              STIPULATION AND ORDER TO CONTINUE PRETRIAL LITIGATION DEADLINES
     Case 2:20-cv-01199-MCE-DMC Document 21 Filed 07/21/21 Page 2 of 3


 1   6.    Plaintiff substituted new counsel Mark Velez in place of his previous counsel with the

 2         Order granting Substitution of Attorney signed on May 4, 2021.

 3   7.    Additional discovery and depositions have been conducted by Plaintiff’s counsel Mr.

 4         Velez since his entrance into the case.

 5   8.    Since then, the parties have discussed and agreed to submit this matter to another

 6         session of mediation by mediator Russ Wunderli, Esq. The parties are in the process

 7         of scheduling that mediation to occur within the next 60 days.

 8   9.    The current non-expert discovery deadline is September 13, 2021 and the deadline to

 9         exchange RFCP 26 Expert Disclosures is November 12, 2021. No trial date has yet

10         been assigned.

11   10.   The parties believe that engaging in mediation prior to the parties expending

12         considerable time and financial resources would result in a more meaningful mediation

13         with the hopes of achieving a complete resolution of the lawsuit

14   11.   In order to allow the parties the opportunity to engage in these settlement discussions

15         prior to incurring the costs associated with completing non-expert discovery and

16         retaining/disclosing expert witnesses, the parties request that all pretrial litigation

17         deadlines be extended by 120 days.

18   12.   The parties agree that it is in the best interests of all concerned that all pretrial

19         deadlines in this matter be continued to allow the parties devote resources toward a

20         potential resolution of this matter prior to trial.

21   13.   Good cause exists for granting this request based on the foregoing.

22   14.   This stipulation may be executed in counterparts and by facsimile or PDF signature.

23

24   DATED: July 19, 2021                          PHILLIPS, SPALLAS & ANGSTADT LLP

25

26                                                 Gregory L. Spallas, Esq.
                                                   Adolpho O. Karajah, Esq.
27                                                 Attorneys for Defendant
                                                   WALMART, INC.
28

                                         PAGE 2
             STIPULATION AND ORDER TO CONTINUE PRETRIAL LITIGATION DEADLINES
     Case 2:20-cv-01199-MCE-DMC Document 21 Filed 07/21/21 Page 3 of 3


 1   DATED: July 19, 2021                          THE VELEZ LAW FIRM, PC

 2
                                                    /s/ Mark P. Velez
                                                   ______________________________
 3                                                 Mark P. Velez, Esq.
                                                   Natalya V. Grunwald, Esq.
 4                                                 Attorney for Plaintiff
                                                   PATRICK BURTON
 5

 6
                                                   ORDER
 7
            Pursuant to the Parties’ Stipulation to Continue Litigation Deadlines, and good cause having
 8
     been shown, the current pretrial litigation deadlines in this matter are all continued for 120 days.
 9
             IT IS SO ORDERED.
10

11   Dated: July 21, 2021
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            PAGE 3
                STIPULATION AND ORDER TO CONTINUE PRETRIAL LITIGATION DEADLINES
